DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 18 and 20 are rejected on the ground of nonstatutory double patenting over claims 1 - 20 of U. S. Patent No. 11,171,736 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 18 and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,171,736. Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 20 of the U.S. Patent No. 11,171,736. Specifically, the claims of U.S. Patent (11,171,736) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 18 and 20 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (11,171,736), specially, the independent claim 18 of the present application is the same invention as the independent claims 1 or 19 plus dependent claim 4 of the U.S. Patent (11,171,736).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently
For example;

Instant Application
U.S Patent 11,171,736            
1.  A radio frequency (RF) jamming method comprising: generating a jamming signal at one or more frequencies or frequency bands which are to be jammed using a software defined radio (SDR); and amplifying and feeding the jamming signal to a broadband RF aperture whereby the broadband RF aperture emits a jamming beam at the one or more frequencies or frequency bands which are to be jammed.

19 A radio frequency (RF) jamming method comprising:
generating a jamming signal at one or more frequencies or frequency bands which are to be jammed; and
amplifying and feeding the jamming signal to a differential segmented aperture
(DSA) comprising an array of electrically conductive tapered projections whereby the DSA emits a jamming beam at the one or more frequencies or frequency bands which are to be jammed.
10. The RF jamming device of claim 1 wherein the jammer source comprises a software defined radio (SDR) based jammer source.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words, for example, limitation “broadband RF” is Differential segmented aperture (DSA)), the limitation of independent claims 1 or 19 plus dependent claim 4 of the U.S. Patent (11,172,451) is encompassed the claimed invention of the independent claim 18 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,171,736).  
Furthermore, the dependent claim 20 of the present application are same function and same result as claims 4 and 6 of the U.S. Patent (11,171,736).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.		Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamm et al. (US 2017/0250778).
Regarding claim 18, Stamm teaches a radio frequency (RF) jamming (abstract, Fig. 1, and page 1, paragraphs 10 – pages 2, paragraphs 20). Stamm teaches that generating a jamming signal at one or more frequencies or frequency bands which are to be jammed using a software defined radio (SDR) (pages 6, paragraphs 81 – pages 7, paragraphs 90, pages 3, paragraphs 65 – pages 4, paragraphs 71, Fig. 1, and pages 2, paragraphs 12 – 20, where teaches potable countermeasure device for describing functionality suitably implemented software using for outputting or generating jamming signal at frequency bands by countermeasure device). Stamm teaches that amplifying and feeding the jamming signal to a broadband RF (RF electronics configured a differential segmented aperture (DSA)) aperture whereby the broadband RF aperture emits a jamming beam at the one or more frequencies or frequency bands which are to be jammed (Fig. 1, pages 4, paragraphs 66 – pages 5, paragraphs 76, and pages 2, paragraphs 12 – 20, where teaches RF electronics configuring for amplifying and feeding the jamming signal to a portable countermeasure device, specially disruption component, for generating jamming signal at the multiple frequency bands and emitting a corresponding plurality of disruption signals generated).  
Regarding claim 19, Stamm teaches all the limitation as discussed in claim 18. Furthermore, Stamm further teaches converting the digital jamming signal to the jamming signal (pages 6, paragraphs 81 – pages 7, paragraphs 90, pages 3, paragraphs 65 – pages 4, paragraphs 71, Fig. 1, and pages 2, paragraphs 12 – 20, where teaches outputting or generating jamming signal (inherently converted for generating jamming signal) at frequency bands by countermeasure device).

Allowable Subject Matter
5.		Claims 1-17 are allowed. 
Claims 1-17 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 1-17. 
As recited in independent claims 1 and 13, none of the prior art of record teaches or fairly suggests that A radio frequency (RF) jamming device comprises a differential segmented aperture (DSA), a jammer source configured to output a jamming signal at one or more frequencies or frequency bands which are to be jammed, and RF electronics configured to amplify and feed the jamming signal to the DSA whereby the DSA emits a jamming beam at the one or more frequencies or frequency bands which are to be jammed, wherein the jammer source comprises a software defined radio (SDR) including a microprocessor or microcontroller programmed to generate a digital jamming signal at the one or more frequencies or frequency bands which are to be jammed and digital-to- analog circuitry to convert the digital jamming signal to the jamming signal, and together with combination of other element as set forth in the claims 1-17. Therefore, claims 1-17 are allowable over the prior art of records. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrow et al. (US 2019/0173605) discloses Dual-Grip Portable Countermeasure Device Against Unmanned Systems.
Nishida et al. (US 2007/0167131) discloses Display Apparatus, Wireless Transmitting and Receiving System, Display Method, Display Control Program, and Recording Medium.
Weidsram (US 3,953,851) discloses Device for Radio Station Comprising a Jammer.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 24, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649